JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It
ORDERED AND ADJUDGED that the district court’s order issued January 14, 2009, be affirmed. The district court properly dismissed the complaint for lack of standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 573-74, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). The district court may dismiss a prisoner’s complaint for lack of standing prior to service of process on the defendants. See Thompson v. Drug Enforcement Administration, 492 F.3d 428, 439 (D.C.Cir.2007) (concluding that a district court “may use the occasion” of reviewing a complaint pursuant to the Prison Litigation Reform Act, 28 U.S.C. § 1915A, “to dismiss on grounds listed in neither section 1915A nor section 1915(g),” such as lack of standing). Therefore, appellant cannot rely on the defendants’ alleged failure to respond to the complaint.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.